                   Case 5:19-cv-00392-MTT Document 90 Filed 10/30/20 Page 1 of 2
The Rosewood           (478) 841-9007 tel
170 College Street     (478) 841-9002 fax
Macon, Georgia 31201   cooperbarton.com




                                                  KENNETH E. BARTON
                                                KEB@COOPERBARTON.COM

                                                  October 30, 2020

    VIA CM/ECF
    Hon. Marc T. Treadwell, Chief Judge
    United States District Court
    475 Mulberry Street
    Macon, Georgia 31201

         Re:     Renewed Request for Oral Argument
                 Anna Lange v. Houston County, Georgia, et al.
                 U.S. District Court, Middle District of Georgia (Civil Action No. 5:19-cv-00392-MTT)
                 Cooper, Barton & Cooper File No.: 15888.0001

    Dear Judge Treadwell:

        Sgt. Lange writes to respectfully renew her request that your Honor schedule oral argument on her
    pending Superseding Motion for Preliminary Injunction (Doc. 57) (“PI Motion”).

        On April 10, 2020, Sgt. Lange filed an Amended Complaint (Doc. 56) in the above-captioned action
    aswell as the PI Motion requesting that the Court bar Defendants from enforcing the discriminatory
    exclusion currently preventing Sgt. Lange from receiving medically necessary care for her gender
    dysphoria. Defendants opposed Sgt. Lange’s request for preliminary injunction, and briefing was fully
    completed on that motion on June 18, 2020.

         Separately, Defendants also moved to dismiss the Amended Complaint in two separate motions filed
    on May 11, 2020 (“MTDs”). Defendants urged the Court to “consider their [MTDs] before considering
    Plaintiff’s Motion for Preliminary Injunction” “because these arguments are potentially dispositive.” (Doc.
    63 at fn. 7). Plaintiff opposed this delay in her PI reply brief (Doc. 73) and by letter on July 17, 2020 (Doc.
    78), instead requesting that the Court hear all motions concurrently. On August 20, 2020, your Honor held
    oral argument on Defendants’ MTDs only. The PI Motion has remained pending, and Sgt. Lange has
    continued to suffer irreparable injury as a result of her inability to access medically necessary healthcare.

         Today the Court issued its Order and Opinion denying Defendant Talton’s Motion to Dismiss for Lack
    of Jurisdiction (Doc. 61) and granting in part and denying in part Defendants’ Motion to Dismiss (Doc. 62)
    (“MTD Opinion”). Based on the Court’s MTD Opinion, Sgt. Lange has submitted briefing and evidence
    demonstrating a substantial likelihood of success on the merits at least as to her Title VII and federal equal
    protection claims against the remaining Defendants. See PI Motion at 8–10 (equal protection), 11–12 (Title
    VII); see also Reply in Support of PI Motion (Doc. 73). Accordingly, Sgt. Lange respectfully requests that
              Case 5:19-cv-00392-MTT Document 90 Filed 10/30/20 Page 2 of 2
Hon. Marc T. Treadwell, Chief Judge
October 30, 2020
Page 2 of 2


the Court schedule oral argument on her PI Motion as to those two claims against the remaining Defendants
as expeditiously as possible to prevent further irreparable harm.

                                                    Yours respectfully,



                                                    KENNETH E. BARTON
KEB/nagm
cc:
              Counsel of record (via CM/ECF)
158880001.L23.Court.PI Oral Argument




                                           COOPER, BARTON & COOPER
                                              ATTORNEYS AT LAW
                                        A LIMITED LIABILITY PARTNERSHIP
